Citation Nr: 0409665
Decision Date: 04/14/04	Archive Date: 07/21/04


DOCKET  NO. 03-19 551                       DATE APR 14 2004

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Oklahoma Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to April 1973.

This appeal is taken from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied the veteran's claim for service connection for PTSD. In this regard, the Board construes the veteran's statements received in November 2002 as a timely notice of disagreement with that determination.

By rating action dated in December 2002, the RO again denied service connection for PTSD.

This appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. The Department of Veterans Affairs (V A) will notify the appellant if further action is required on his part.

REMAND

The veteran asserts that service connection is warranted for PTSD. In response to a request for information from the V A, the veteran, in a statement received in 2002, described the stressful incidents to which he was exposed in service. He related that sometime between December 1971 and February 1972, he was on patrol and became involved in a firefight with the Viet Congo He asserted that his point man, whose name was Birdwell, was hit and had to be evacuated. During the hearing before the undersigned in November 2003, the veteran testified that Birdwell had been wounded and that he helped put him on the helicopter to be evacuated. The veteran's discharge certificate discloses that his military occupational specialty was field artillery crewman. The veteran was diagnosed with PTSD following a VA hospitalization from September to October 2002.

- 2 


The Board notes that the service medical records have not been associated with the claims folder and it does not appear that the RO ever requested such records.

Several decisions of the United States Court of Appeals for Veterans Claims (Court) have affected the adjudication of claims for service connection for PTSD. It appears that in approaching a claim for service connection for PTSD, the question of the existence of an event claimed as a recognizable stressor must be resolved by adjudicatory personnel. If the adjudicators conclude that the record establishes the existence of such a stressor or stressors, then and only then, should the case be referred for a medical examination to determine the sufficiency of the stressor and as to whether the remaining elements required to support the diagnosis of PTSD have been met. In such a referral, the adjudicators should specify to the examiner(s) precisely what stressor or stressors has been accepted as established by the record, and the medical examiners must be instructed that only those events may be considered in determining whether the veteran was exposed to a stressor during service of sufficient severity as to have resulted in ongoing psychiatric symptomatology. In other words, if the adjudicators determine that the existence of an alleged stressor or stressors in service is not established by the record, a medical examination to determine whether PTSD due to service is present would he pointless. Likewise, a diagnosis of PTSD based upon claimed stressors whose existence the adjudicators have not accepted would be inadequate for rating purposes. See Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and Caluza v. Brown, 7 Vet. App. 498 (1994).

Under the circumstances of this case, the Board finds that additional development is necessary. Accordingly, the case is REMANDED for action as follows:

1. The RO should attempt to obtain the veteran's service medical records.

2. The RO should contact the veteran and request a statement providing as much detail as possible regarding all alleged stressful incidents that occurred during service. He should be asked to provide specific details of


the claimed stressful events during service, such as dates, places, detailed descriptions of the events, his service units in Vietnam, duty assignments, and the names, ranks, unit of assignment and any other identifying information concerning any OTHER individuals involved in the events. He should be asked to provide any additional details concerning the incident in which "Birdwell" was wounded in service. The veteran should be told that the infonnation is necessary to obtain supportive evidence of the alleged stressful events and that failure to respond may result in adverse action.

3. Thereafter, if additional information is provided by the veteran, the RO should send it to the United States Armed Services Center for Research of Unit Records (USASCRUR) in an attempt to verify the claimed. stressors. The address is as follows: USASCRUR, 7798 Cissna Road, Suite 101, Springfield, Virginia 22150-3197.

4. The RO must then make a specific finding as to whether the veteran "engaged in combat with the enemy" and, if so, whether the alleged stressor is related to such combat activity.

5. If the RO determines that the veteran did not engage in combat activity with the enemy, or does not have an alleged stressor related to combat activity, the RO must separately determine whether the record establishes the existence of any of the events claimed by the veteran as an alleged "stressor." In making this determination, the RO and the veteran are reminded that this is an adjudicatory and not a medical determination. The fact that a VA examiner in the past accepted uncorroborated

-4



accounts of an event alleged as a "stressor" of "combat" generically is of no weight, since a determination as to whether such an event occurred does not involve the application of medical expertise. In addressing this matter, the RO must also address any credibility matters raised by the record in determining whether it will concede the existence of any event alleged as a stressor. The RO does not have to accept the existence of any event not shown by independent evidence if the veteran is not found to have engaged in combat with the enemy.

6. If an alleged stressor is conceded, the RO should contact the veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for PTSD since his discharge from service. After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the veteran.

7. If an alleged stressor is conceded by the RO, the veteran should then be afforded a VA psychiatric examination to determine whether the veteran suffers from any psychiatric disorder and, if so, its nature and etiology. The examination report should include a detailed account of all pathology found to be present. The examiner should be requested to make a specific determination as to whether any stressor conceded by the RO to have existed in service is of a quality sufficient to produce PTSD. The examiner should be advised that only those events in service conceded by adjudicators may be considered. If the examiner determines that an event is of a quality sufficient to produce PTSD, he/she should then determine whether

- 5 



"the veteran has PTSD due to the event. If there are psychiatric disorders other than PTSD, the examiner should reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s). If certain symptomatology cannot be dissociated from one disorder or another, it should be specified. If a diagnosis of PTSD is appropriate, the examiner should specify the credible "stressor(s)" that caused the disorder and the evidence upon which he relied to establish the existence of the stressor(s). The examiner should also describe which stressor(s) the veteran reexperiences and how he reexperiences them. The psychiatrist should describe how the symptoms of PTSD affect the appellant's social and industrial capacity, and whether the condition is permanent in nature. The report of the examination should include a complete rationale for all opinions expressed. All necessary special studies or tests are to be accomplished. The examiner should assign a GAF score and a definition of the numerical code assigned in order to comply with the requirements of Thurber v. Brown, 5 Vet. App. 119 (1993). The entire claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

8. Thereafter, the RO should readjudicate the issue on appeal. If the benefit sought remains denied, the RO should issue a supplemental statement of the case and afford the appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as warranted.

- 6 

.The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).

	U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 7 




